Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election without traverse of claims 15-20 in the reply filed on 06/19/20 is acknowledged. Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/19/20.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at 
Claims 5-7 are rejected as there is no support in disclosure indicating decreasing coercive force to 2500-4000Oe. 
Claims 11-12 are rejected as there is no support in disclosure indicating irradiating with electromagnetic radiation, particle radiation, and non-ionizing radiation to change the coercive force to 2500-4000Oe. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by S. M. El-Sayed et al. Radiation Effect of on Optical, Morphological and Magnetic Properties of Aluminum-Substituted M Phase Barium Hexaferrite, Radiation Effects and Defects in Solids Vol. 169, No. 12(2014) 1045-1055, here after El-Sayed.
Claims 1-2 are rejected. El-Sayed teaches a method for manufacturing a magnetic powder (aluminum-substituted barium hexagonal ferrite) comprising concurrently irradiating the magnetic powder with an ionizing radiation and a non-ionizing radiation (El-Sayed teaches exposing the magnetic powder to gamma ray which is an ionizing radiation and natural light is in fact non-ionizing radiation); and 
Claim 8 is rejected as El-Sayed teaches lattice defects (imperfection) are introduced into the magnetic powder by irradiation with the radiation (which is in fact combination of said radiations) [Page 1054 lines 11-13].
Claim 10 is rejected for the same reason claim 1 is rejected, gamma ray is an electromagnetic radiation as well as natural light.
Claim(s) 1, 5, 8, 10-11, and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Richard M. Brockie et al (U. S. Patent: 6773556, here after Brockie).
Claims 1, and 5 are rejected. Brockie teaches a method for manufacturing a magnetic powder (magnetic particles of magnetic film) comprising concurrently irradiating the magnetic powder with an ionizing radiation and a non-ionizing radiation (exposing the magnetic powder to ionized particle irradiation which is an ionizing radiation and natural light is in fact non-ionizing radiation); and controlling an irradiation amount of a combination radiations at a determined temperature (inherently in a temperature) to change (decreasing) a coercive force of a magnetic powder to 2500 Oe[abstract, column 5 lines 59-end column 6 lines 1-40, column 9 lines 9-10]. 
Claim 8 is rejected as Brockie teaches lattice defects are introduced into the magnetic powder by irradiation with the radiation (which is in fact combination of said radiations) [column 6 lines 50-55].

Claim 11 is rejected as Brockie teaches irradiation with particles [abstract].
Claim 14 is rejected for the same reason claim 1 is rejected and as Brockie teaches forming magnetic layer containing magnetic powder for magnetic recording media [abstract].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over S. M. El-Sayed et al. Radiation Effect of on Optical, Morphological and Magnetic Properties of Aluminum-Substituted M Phase Barium Hexaferrite, Radiation Effects and Defects in Solids Vol. 169, No. 12(2014) 1045-1055, here after El-Sayed, further in view of H. Suzuki et al (U. S. Patent Application: 2014/0287270, here after Suzuki).
Claim 13 is rejected. El-Sayed teaches the limitation of claim 1, and teaches changing coercive force of magnetic powder (barium hexagonal ferrite) with radiation with gamma ray (tuning and adjusting) to more than 2500 Oe[table 5], but does not teach forming a magnetic layer from it. Barium (hexagonal) ferrite is a well-known material for making magnetic layer (recording layer) of magnetic recording media's, for 
Claim 14 is rejected for the same reason claim 1 is rejected above. El-Sayed teaches changing coercive force of magnetic powder (barium hexagonal ferrite) with radiation with gamma ray (and inherently radiation with natural light) [table 5], but does not teach forming a magnetic layer from it. Barium (hexagonal) ferrite is a well-known material for making magnetic layer (recording layer) of magnetic recording media's, for example Suzuki teaches making magnetic recording media having magnetic layer comprising barium hexagonal ferrite having coercivity between 2450-5026 Oe [0016]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to make magnetic recording media with barium hexagonal ferrite that El-Sayed teaches, because El-Sayed teaches with applying gamma ray to ferrite powder coercivity can be changes(tuning) to obtain desire value.
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. The applicant argument regarding Raut does not each new limitation of claim 1 is not persuasive as El- Sayed teaches changing the coercivity within the claimed range (see claim rejection above). Furthermore El-Sayed teaches radiation of . 
Rejection of claims based on Raut, Hyun, Sharma are withdrawn, but claims remain rejected based on El-Sayed, and El-Sayed and Suzuki (see claim rejection above). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712